NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ACER AMERICA CORPORATION, ,
CY`BERLINK.COM CORPORATION, GATEWAY,
INC., APPLE, INC., ASUS COMPUTER
INTERNATIONAL, DELL INC.~, MICROSOFT
CORPORATION, NERO AG, NERO, INC., SONIC
SOLUTIONS, SONY CORPORATION, AND SONY `
ELECTRONICS, INC., _
Petitioners.
Misce11aneous D0cket No. 942 §
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
consolidated case nos. 08-CV-O369 and 07 -CV-0376,
Magistrate Judge Char1es Everinghan1 IV.
Before GAJARSA, SCHALL, and MO0RE, Circuit Judge.s.
PER CUR1AM.
ORDER
Upon consideration of Acer America Corporation et
a1.’s motion to amend the court’s December 3, 2010 order,
IT ls ORDER1-':I) THAT:

IN RE ACER Al\/[ERICA
2
The motion is granted An errata accompanies this
order.
JAN 1 3 2011
Date
cc: Joshua M. Masur, Esq.
E1aine Y. Chow, Esq.
Mark C. Scarsi, Esq.
Scott F. Partridge, Esq.
Ge0rge F. Pappas, Esq.
M. Craig Ty1er, Esq.
Roderick M. Thompson, Esq.
Lewis V. Popovski, Esq.
Byron W. Cooper, Esq.
Clerk, United States District C
District Of Texas
FOR THE COURT
/s/ J an Horba1y
Ja11 Horba1y
C1erk
FlL£D
1 ll.s. constr or ma
ar mEFEnEat’